Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Adams seeks to appeal the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Adams, No. 6:94-cr-00302-NCT-3 (M.D.N.C. July 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.